IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1651
                               Filed June 7, 2017


THIRD FEDERAL SAVINGS & LOAN ASSOCIATION OF CLEVELAND
SUCCESSOR BY MERGER TO DEEPGREEN BANK,
     Plaintiff-Appellee,

vs.

RANDY L. BELTRAMEA, L.L.C., and RANDY L. BELTRAMEA a/k/a RANDY
LEE BELTRAMEA,
     Defendants-Appellants,


KAREN SPENCE; STATE OF IOWA-DEPARTMENT OF REVENUE AND
FINANCE; UNITED STATES OF AMERICA-INTERNAL REVENUE SERVICE;
CAROL S. BELTRAMEA, N/K/A CAROL S. DICK; JAMES L. COOK; JUNE E.
COOK; ESTATE OF JAMES RAY FISHER; JOANNE FISHER; CLARENCE
DOWELL COBURN; DOROTHY JARMAN COBURN; DISCOVER BANK; ALAN
FISHER; LAURA FISHER; ALAN MAHRER; NANCY MAHRER; JAMES
TURBETT; SHELLY A. BELTRAMEA, and PARTIES IN POSSESSION,
     Defendants.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Paul D. Miller, Judge.



      Randy Beltramea appeals from the summary judgment rulings and

foreclosure decree entered in a mortgage-foreclosure action. AFFIRMED.



      Webb L. Wassmer of Wassmer Law Office, P.L.C., Marion, for appellants.

      Tara Z. Hall and Mark D. Walz of Davis, Brown, Koehn, Shors & Roberts,

West Des Moines, for appellee.

      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                           2


DOYLE, Judge.

        Randy Beltramea1 appeals from the district court’s summary judgment

rulings and foreclosure decree entered in this mortgage-foreclosure action. He

contends he has standing to assert that a child support lien and judgment against

him in favor of his ex-wife, Carol Beltramea,2 are superior to the mortgage

interest and mortgage lien held by Third Federal Savings and Loan Association

of Cleveland (Third Federal).       He requests we reverse the district court’s

summary judgment rulings and remand with directions to pay the child support

lien and judgment out of the proceeds of the foreclosure sale. Concluding that

Randy lacks standing to assert Carol’s interest in the child support lien, and that

the child support lien and judgment are junior to the mortgage lien, we affirm the

district court.

       I. Background Facts and Proceedings. In July 2003, Randy acquired a

residential rental property in Cedar Rapids. In October 2003, Deepgreen Bank

extended Randy an $80,000 line of credit. Randy executed a home equity line of

credit agreement and promissory note, as well as an open-end mortgage. The

mortgage was secured by the property. Deepgreen subsequently merged into

Third Federal.

       By February 2014, Randy was in default on the loan to the tune of

$58,000 and change. Third Federal filed a foreclosure petition in July 2014. A

flurry of filings ensued, the details of which are not relevant to this appeal.

1
  Randy L. Beltramea, L.L.C. was named as one of the original defendants in the action.
Later, Randy L. Beltramea a/k/a Randy Lee Beltramea was added as a defendant. His
answer states the L.L.C. does not have any rights to the subject property. For
convenience sake, we refer to these defendants collectively in the singular.
2
  Carol Beltramea is now known as Carol S. Dick.
                                           3


       In her answer to the foreclosure petition, Carol affirmatively stated that

there presently existed outstanding child support judgment liens due and owing

against Randy and in favor of Carol.           She also stated that “[i]f a decree [of

foreclosure] is entered, [she] requests that the decree provide that the proceeds

remaining after satisfaction of the amounts due to [Third Federal], if any, be

distributed to junior lienholders in accordance with their lawful priority.” 3

       Randy answered and affirmatively asserted that Carol had no rights to the

property.4   He later resisted Third Federal’s second supplemental motion for

summary judgment and filed his own cross-motion for summary judgment.

Notwithstanding the affirmative assertion he made in his answer—that Carol had

no interest in the property—Randy asserted in his resistance and cross-motion

that Carol’s child support judgment interests were superior to Third Federal’s

interest in the property.

       Third Federal responded that Randy “is required to recover on the

strength of his own title rather than the weakness of [Third Federal]’s claims.” It

noted Carol had not asserted the claims Randy purported to assert on her behalf

and that she had not contested the second supplemental motion for summary

judgment.

       An unreported hearing was held in August 2015. The district court’s ruling

was deferred pending a ruling regarding a forfeiture action pending against

Randy in the federal district court. In February 2016, the federal district court



3
  Carol’s counsel later withdrew with Carol’s consent. The motion to withdraw indicates
Carol would be representing herself. Carol made no further filings in the case.
4
  Randy also asserted the L.L.C. had no interest in the property.
                                            4


entered an order that demonstrated the property was no longer the subject of the

federal forfeiture proceedings.5

         Third Federal renewed its motion for summary judgment in April 2016.

Randy again resisted, and Third Federal responded.              An unreported status

hearing was held and in September 2016, the district court concluded the

following concerning the issues now raised on appeal:

                 [Randy] additionally argues that summary judgment against
         him should be denied because [Carol] has an interest superior to
         [Third Federal]. [Carol]’s interest in the property arose out of a child
         support judgment lien pursuant to the decree of dissolution and
         stipulation entered on July 1, 1997 (“the decree”). The 1997 decree
         ordered [Randy] to pay child support of $1800 per month. The
         decree was subsequently modified in 1998, 2004, and again in
         2010, to the current $700 per month. A modified support order was
         entered on November 30, 2010. [Carol]’s answer dated August 15,
         2014 states:
                 [T]here presently exists [sic] outstanding child support
                 judgment liens due and owing against [Randy] and in
                 favor of [Carol]. . . . [I]f a decree is entered, [Carol]
                 requests that the decree provide that the proceeds
                 remaining after satisfaction of the amount due [Third
                 Federal], if any, be distributed to junior lien holders in
                 accordance with their lawful priority.
                 “[I]n the ordinary course, a litigant must assert his or her own
         legal rights and interests, and cannot rest a claim to relief on the
         legal rights or interests of third parties.” Hollingsworth v. Perry, 133
S. Ct. 2652, 2663 (2013). [Carol] has not asserted the superiority
         of her child support lien interest over [Third Federal]’s claimed
         interest. In her answer, she prays that, if a foreclosure decree is
         entered, the foreclosure decree provide for disbursement of the
         remaining proceeds to her and other junior lien holders after
         satisfaction of the amount due [Third Federal].               [Carol] is
         represented by counsel in this action. In the absence of [Carol]’s
         assertion of her own claim of superior rights, [Randy] does not have
         standing to claim [Carol]’s interest on her behalf.
                 Furthermore, [Third Federal] has met its burden of
         establishing [its] superior interest over that of [Carol]. “[P]laintiff
         need not show a title good as against the whole world, but only as
         against defendant.” Atkin v. Westfall, 69 N.W.2d 523, 525 (Iowa

5
    United States v. Beltramea, 160 F. Supp. 3d 1119, 1124 (N.D. Iowa 2016).
                                            5

         1955) abrogated on other grounds by Lowers v. United States, 663
N.W.2d 408 (Iowa 2003). “[I]t is sufficient that the interest of a
         plaintiff . . . is superior to that of defendant.” Id.; see also United
         States v. State of Oregon, 295 U.S. 1, 25 (1935) (“It is enough that
         the interest asserted by the plaintiff . . . is superior to that of those
         who are parties defendant.”). Therefore, the allegation that [Carol]
         purportedly has a judgment lien senior to [Third Federal]’s right to
         the property is of no consequence to the disposition of the instant
         motion for summary judgment and cross-motion for summary
         judgment. [Randy]’s contentions on this ground must fail.

(Citation to record and footnote omitted.)        The court granted Third Federal’s

renewed motion for summary judgment against Randy and denied Randy’s

cross-motion for summary judgment.              The next day, the court entered a

foreclosure decree. Randy appealed.

         In November 2016, the property was sold at a sheriff’s sale pursuant to

the foreclosure decree.6       Randy moved to escrow the sales proceeds until

resolution of the child support lien issue. The motion was denied by the district

court.

         On appeal, Randy asserts, as the judgment debtor of a child support lien,

he has standing to assert the priority of that lien over Third Federal’s mortgage,

and that the child support lien and judgment are superior to Third Federal’s

mortgage.

         II. Standard of Review. We review the district court’s grant of summary

judgment for correction of errors at law. See Boelman v. Grinnell Mut. Reins.

Co., 826 N.W.2d 494, 500 (Iowa 2013). Summary judgment should be granted

only “if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to

6
  The foreclosure proceedings were not stayed because Beltramea had not posted a
supersedeas bond pursuant to Iowa Rule of Appellate Procedure 6.601.
                                          6


any material fact and that the moving party is entitled to a judgment as a matter

of law.” Iowa R. Civ. P. 1.981(3). The court views the summary judgment record

in the light most favorable to the party resisting the motion for summary judgment

and “indulge[s] in every legitimate inference that the evidence will bear in an

effort to ascertain the existence” of a genuine issue of material fact. Crippen v.

City of Cedar Rapids, 618 N.W.2d 562, 565 (Iowa 2000).              If the summary

judgment record shows that the “resisting party has no evidence to factually

support an outcome determinative element of that party’s claim, the moving party

will prevail on summary judgment.” Wilson v. Darr, 553 N.W.2d 579, 582 (Iowa

1996). In addition, summary judgment is correctly granted where the only issue

to be decided is what legal consequences follow from otherwise undisputed

facts. See Emmet Cty. State Bank v. Reutter, 439 N.W.2d 651, 653 (Iowa 1989).

       III. Discussion. Randy’s marriage to Carol was dissolved in July 1997. A

stipulation and decree of dissolution obligated Randy to pay Carol child support.

The amount of the child support was modified in 1998, 2004, and again in 2010.

Randy asserts Carol’s interest in the property arose from the 1997 decree and

stipulation, as modified in 1998, 2004, and 2010. He contends Carol’s interest

predated the Third Federal’s 2003 mortgage and was thus “superior to Third

Federal’s interest.”   Carol stated in her answer that there presently existed

outstanding child support judgment liens due and owing by Randy.7                She

asserted no claim that Randy’s child support obligation was superior to Third


7
 The record before us does not indicate the amounts or dates of accrual of Randy’s
delinquent child support obligation to Carol, although the November 2010 order
modifying the child support obligation indicates “Randy is $13,700 in arrears on child
support this calendar year.”
                                          7


Federal’s lien, and in fact, she requested that if a foreclosure decree was entered

that it “provide that the proceeds remaining after satisfaction of the amounts due

to [Third Federal], if any, be distributed to junior lienholders in accordance with

their lawful priority.” In responding to Randy’s assertions, Third Federal pointed

out that Carol had not asserted the claims Randy purported to assert on her

behalf, and that she did not contest Third Federal’s motion for summary

judgment. Further, we note that Carol did not assign any of her rights in the

matter to Randy.

       We first review the issue of whether Randy has standing to assert Carol’s

interest in the property may be superior to Third Federal’s interest in the property.

The district court held that Randy did not have standing to claim Carol’s interest

on her behalf.

       In the ordinary course, a litigant must assert his or her own legal
       rights and interests, and cannot rest a claim to relief on the legal
       rights or interests of third parties. This fundamental restriction on
       our authority admits of certain, limited exceptions. We have
       recognized the right of litigants to bring actions on behalf of third
       parties, provided three important criteria are satisfied: The litigant
       must have suffered an “injury in fact,” thus giving him or her a
       “sufficiently concrete interest” in the outcome of the issue in
       dispute, the litigant must have a close relation to the third party, and
       there must exist some hindrance to the third party’s ability to protect
       his or her own interests.

Powers v. Ohio, 499 U.S. 400, 410-11 (1991) (internal citations omitted); see

also Iowa Civil Liberties Union v. Critelli, 244 N.W.2d 564, 567 (Iowa 1976)

(applying the principle of jus tertii, which provides that ordinarily, a party lacks

standing to raise the rights of third persons). Randy has made no showing that

Carol was hindered in any way from protecting her interests in the litigation. Not

having met the criteria for exception to the general rule, we conclude Randy does
                                          8


not have standing to assert Carol’s interests in the litigation.    We affirm the

district court’s ruling in that regard.

       Even if Randy has standing to assert Carol’s rights, he has produced no

evidence that any lien for his child support arrearages is superior to Third

Federal’s mortgage lien.       Our rules of summary judgment do not permit the

nonmovant to rest on conclusory allegations in the pleadings in the face of a

properly supported motion for summary judgment. See Iowa R. Civ. P. 1.981(5)

(“When a motion for summary judgment is made and supported as provided in

this rule, an adverse party may not rest upon the mere allegations or denials in

the pleadings . . . .”).

       A district court judgment is a lien upon the real estate owned by the

defendant at the time of such rendition. See Iowa Code § 624.23(1) (2014). But

a dissolution decree awarding support does not automatically create a judgment

lien for future unpaid installments. See Slack v. Mullenix, 66 N.W.2d 99, 101-02

(Iowa 1954).      It is not until a delinquency occurs that there is a resulting

automatic lien on real estate. See In re Marriage of Hettinga, 574 N.W.2d 920,

922-23 (Iowa Ct. App. 1997); Schuling v. Tilley, 454 N.W.2d 899, 900-01 (Iowa

Ct. App. 1990) (holding unpaid child support judgment will create a lien, citing

Iowa Code section 624.23(1)). Each child support installment becomes a final

judgment and lien when it becomes due and attaches at that time. See In re

Marriage of Shepard, 429 N.W.2d 145, 146 (Iowa 1988); see also Iowa Code

§ 624.24 (providing that if the real estate lies in the county where the judgment

was entered, “the lien shall attach from the date of such entry of judgment”).
                                         9

       The life of each lien is ten years. See Iowa Code § 624.23(1); Whitters v.

Neal, 603 N.W.2d 622, 624 (Iowa 1999). So, any delinquent child support liens

predating the 2003 mortgage expired by operation of law prior to the filing of the

2014 foreclosure action. Any delinquent child support liens postdating the 2003

mortgage are junior to the mortgage lien. See Schuling, 454 N.W.2d at 901

(holding unpaid child support judgment lien on real estate is subject to prior

liens); see also Iowa Code § 654.12A (generally providing that loans and

advances made under a prior recorded mortgage will have priority over

subsequently recorded or filed liens); First State Bank v. Kalkwarf, 495 N.W.2d
708, 713 (Iowa 1993) (“This is true even where the holder of the prior recorded

mortgage has actual notice of indebtedness to other creditors under

subsequently recorded or filed liens.”)8; Jones v. Jones, 13 Iowa 276, 277 (1862)

(stating “the lien of the judgment creditor upon the lands of the debtor is subject

to all the equities which exist in favor of third persons at the time of the recovery

of such judgment”).

       Although we are in the dark as to the extent of Randy’s delinquent child

support obligation and are clueless as to when the delinquencies accrued, we

nevertheless conclude that Randy has not and cannot generate a genuine issue

of material fact regarding any priority of the child support arrearages over the

interests of Third Federal.    The district court held that Third Federal met its




8
  The mortgage in question contains the requisite section 654.12A notice. It states:
“NOTICE: THIS MORTGAGE SECURES CREDIT IN THE AMOUNT OF $80,000.
LOANS AND ADVANCES UP TO THIS AMOUNT, TOGETHER WITH INTEREST, ARE
SENIOR TO INDEBTEDNESS TO OTHER CREDITORS UNDER SUBSEQUENTLY
RECORDED OR FILED MORTGAGES AND LIENS.”
                                       10


burden of establishing its superior interest over that of Randy’s in the property,

and we agree.

      For all the foregoing reasons, we affirm the district court’s summary

judgment rulings and the foreclosure decree.

      AFFIRMED.